82475: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-20695: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 82475


Short Caption:WESTERN NAT'L MUT. INS. CO. VS. RESHCourt:Supreme Court


Related Case(s):82087


Lower Court Case(s):Clark Co. - Eighth Judicial District - A775815Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:Exempt


Oral Argument:Oral Argument Location:


Submission Date:04/15/2022How Submitted:On Briefs








+
						Party Information
					


RoleParty NameRepresented By


AppellantWestern National Mutual Insurance CompanyKurt C. Faux
							(The Faux Law Group)
						Jordan F. Faux
							(The Faux Law Group)
						


RespondentWilliam Harry ReshDavid B. Barney
							(Sklar Williams LLP)
						Frederic I. Berkley
							(Sklar Williams LLP)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


08/08/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


02/16/2021Filing FeeFiling Fee due for Appeal. (SC)


02/16/2021Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SC)21-04448




02/16/2021Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (SC)21-04450




02/16/2021Filing FeeE-Payment $250.00 from Kurt C. Faux. (SC)


02/17/2021Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellant - due: 21 days. (SC)21-04626




02/18/2021Settlement NoticeIssued Notice: Exemption from Settlement Program. It has been determined that this appeal will not be assigned to the settlement program.  Appellant: 14 days transcript request form; 120 days opening brief. (SC)21-04750




03/03/2021Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 10/16/19, 09/15/20 and 11/04/20.  To Court Reporter: Angie Calvillo. (SC)21-06230




03/10/2021Docketing StatementFiled Docketing Statement Civil Appeals. (SC)21-07047




04/13/2021Order/ProceduralFiled Order to Show Cause. Appellant's Response due: 30 days. Respondent may file any reply within 14 days of service of appellants' response. The deadlines to file documents in this appeal are suspended pending further order of this court. (SC)21-10627




04/15/2021TranscriptFiled Notice from Court Reporter. Angie Calvillo stating that the requested transcripts were delivered.  Dates of transcripts: 10/16/19 and 11/04/20. (SC)21-10969




04/27/2021Notice of Appeal DocumentsFiled Notice of Appeal/Amended/Supplemental. (SC)21-12008




04/28/2021MotionFiled Appellant's Points and Authorities in Response to Order to Show Cause. (SC)21-12233




05/17/2021Order/ProceduralFiled Order Reinstating Briefing.  Appellant shall have 90 days from the date of this order to file and serve the opening brief and appendix.  (SC)21-14173




08/11/2021MotionFiled Stipulation and Order to Extend Time for Filing of Appellant's Opening Brief, Respondent's Answering Brief and Appellant's Reply Brief. (SC)21-23347




08/17/2021Order/ProceduralFiled Order Approving Stipulation. Appellant's opening brief and appendix due: September 15, 2021. (SC)21-23986




09/15/2021BriefFiled Appellant's Opening Brief (REJECTED PER NOTICE ISSUED 09/16/21). (SC)


09/16/2021Notice/OutgoingIssued Notice of Deficient Brief. Corrected brief due: 5 days.  Appellant's Opening Brief. (SC)21-26786




09/17/2021BriefFiled Appellant's Opening Brief. (SC)21-26950




09/17/2021AppendixFiled Joint Appendix - Volume I. (SC)21-26956




09/17/2021AppendixFiled Joint Appendix - Volume II. (SC)21-26958




09/17/2021AppendixFiled Joint Appendix - Volume III. (SC)21-26960




10/12/2021MotionFiled Stipulation to Extend Time for Filing of Respondent's Answering Brief and Appellant's Reply Brief. (SC)21-29241




10/13/2021Order/ProceduralFiled Order Approving Stipulation.  Respondent's answering brief due: November 15, 2021. (SC)21-29417




10/18/2021Notice/IncomingFiled Respondent's Notice of Appearance to add David B. Barney as Counsel of Record. (SC)21-29857




11/12/2021BriefFiled Respondent's Answering Brief. (SC)21-32578




12/13/2021BriefFiled Appellant's Reply Brief. (SC)21-35467




12/14/2021Case Status UpdateBriefing Completed/To Screening. (SC)


04/15/2022Order/ProceduralFiled Order/Submit on Briefs. Cause appearing, oral argument will not be scheduled and this appeal shall stand submitted for decision to the Southern Nevada Panel as of the date of this order on the briefs filed herein. (SC)22-11978




06/30/2022Order/DispositionalFiled Order Reversing in Part, Vacating in Part, and Remanding. "ORDER the judgment of the district court REVERSED, AND VACATE the district court's award of attorney fees ad costs, AND REMAND this matter to the district court for proceedings consistent with this order." SNP22  - JH/LS/DH. (SC)22-20695




07/11/2022MotionFiled Appellant's Motion to Reissue Supreme Court Order as A Published Opinion Pursuant to NRAP 36(f). (SC)Y22-21744





Combined Case View